t c memo united_states tax_court ronald l and deborah l miller petitioners v commissioner of internal revenue respondent docket no filed date ronald l miller pro_se alvin a ohm for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue is whether petitioners are unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure entitled to deduct various expenses claimed on their schedule c in excess of the amounts allowed by respondent petitioners resided in dallas texas at the time their petition was filed ronald l miller petitioner is engaged in the business of tax preparation and consulting doing business under the name of express tax service he holds an associate degree in arts and science with an accounting emphasis from eastfield college and a bachelor of science degree in accounting from the university of texas at dallas on date petitioner commenced a year lease of an office located pincite ferguson road in dallas texas the terms of the lease provided for a monthly rent of dollar_figure to be increased to dollar_figure if the lease was renewed and utilities to be paid_by petitioner according to petitioner at the conclusion of the lease he and his landlord referred to in the record only as dr cantrell orally agreed to renew the lease for year and to maintain the rent payments of dollar_figure there is no written documentation of this agreement on the schedule c filed with his return petitioner claimed deductions for various business_expenses including dollar_figure for rental of a printer dollar_figure for rent of the office space dollar_figure for utilities and dollar_figure for the cost of a software program in the notice_of_deficiency respondent disallowed each of the above deductions for lack of substantiation we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir all taxpayers are required to keep sufficient records to enable respondent to determine their correct_tax liability sec_6001 if the record provides sufficient evidence that a taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may under certain circumstances estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated under sec_162 clarify that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs in addition under sec_262 no portion of the expenditures attributable to personal living or family_expenses may be deducted except as otherwise expressly provided in the code petitioner testified that he paid dollar_figure during for_the_use_of a laser printer he explained that he rented the printer from january through date because he could not afford to purchase the equipment outright in support of his deduction at trial petitioner presented two canceled checks written in january and march each in the amount of dollar_figure which respondent agreed would be allowable petitioner was unable to produce any documentation to support the remainder of his deduction in light of his profession as an income_tax_return_preparer petitioner should have been well aware of the requirement of a taxpayer to maintain adequate_records to substantiate his income and deductions petitioner claims that he is unable to provide documentation because he was locked out of his office in date for failure to pay his rent and all of his records were in the office petitioner presented no evidence to support his claim of eviction nor did he explain why he did not request supporting statements from his bank to establish that the monies had in fact been paid moreover we found petitioner's testimony less than credible and his attitude regarding compliance with the internal_revenue_code and the regulations and the tax_court rules_of_practice and procedure to be at best cavalier therefore we find no grounds upon which we may properly estimate an allowable deduction in excess of the amount allowed by respondent we next consider petitioner's deduction for monthly rental payments for his office space in the aggregate amount of dollar_figure immediately prior to trial respondent conceded that four payments for rent for january through april totaling dollar_figure were allowable petitioner was unable to locate a canceled check for the rent payment he allegedly made in may and was also unable to produce receipts of money orders he allegedly purchased to pay his rent from june through september for the remainder of the year petitioner presented the following carbon copies of checks written date check no amount payee dollar_figure dr cantrell east dallas veterinary unknown1 petitioner withdrew several exhibits during the trial for the purpose of making copies and was informed by the court of his responsibility to return the copies for inclusion in the record to date petitioner has failed to return the documents there is no evidence in the record that the checks were in fact issued to the payees or negotiated at all moreover respondent raised valid concerns regarding the authenticity of the carbon copies petitioner did not produce corroborating statements from his bank or testimony from payees to support his position based on the above discussion regarding petitioner's credibility and lack of substantiation we find that we have no basis upon which to estimate an allowable deduction in excess of the amounts allowed by respondent for similar reasons we find that petitioners are not entitled to deduct expenses for utilities in excess of the amount allowed by respondent petitioner claimed a deduction for utility expenses in the aggregate amount of dollar_figure all of which respondent disallowed in the notice_of_deficiency at trial counsel informed this court that respondent would accept petitioner's substantiation of the utility expenses in the amount of dollar_figure leaving dollar_figure in dispute petitioner produced additional canceled checks and money order receipts totaling only dollar_figure the documents presented fail to establish that the payments were credited to the utility and or telephone accounts of express tax service as opposed to petitioners' account for their personal_residence accordingly we find for respondent on this issue with respect to the deduction for the expense of a tax software program we again have no evidence other than the self- serving testimony of petitioner to substantiate that such an expense was incurred petitioner offered to present the manuals of the software program and some correspondence with the company but was unable to produce any form of receipt canceled check or shipping invoice for the program which he claims was mailed by the manufacturer collect on delivery for the reasons cited above we find for respondent on this issue decision will be entered under rule
